DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-9, 11-12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Brisette (U.S. PG Pub. 20180180314).



As to claims 1, 8 and 14, Brisette teaches a controller for performing automated system identification, the controller comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors [0030 system with an MPC], cause the one or more processors to perform operations comprising: generating a predictive model to predict one or more system dynamics of a space of a building based on one or more environmental condition inputs[0030 thermal model of the building]; performing an optimization of a cost function of operating building equipment over a time duration to determine a setpoint for the building equipment[0030 The MPC controller receives a plurality of inputs including a current setpoint temperature, a temperature of the building as measured by at least one temperature sensor in the building and a forecast of local temperatures over a predefined time horizon, for example, from a weather service. Taking into account a cost function, such as the cost of heating at certain times, and other constraints, for example, as optionally defined by the user or by technological limitations, the MPC controller sets the temperature controls of the building for a current time interval in an optimum way with regard to usage and/or costs for the entire time horizon.], wherein the optimization is performed based on the predictive model[0030]; operating the building equipment based on the setpoint to affect a variable state or condition of the space[0030]; monitoring one or more prediction error metrics over time[0034]; and updating the predictive model in response to one or more of the prediction error metrics exceeding a threshold value [0034 If none reduce the model to within a threshold of error, the cause with the least error is assumed to be true and the model is adjusted accordingly. If one cause reduces error within the threshold, then it is accepted to be true and the model is adjusted accordingly. If more than one cause reduces error within the threshold, the cause with the highest probability is accepted as true and the model is adjusted accordingly. The adjusted model is then used for future iterations of the MPC algorithm.].   

As to claims 2 and 15 Brisette teaches wherein the one or more prediction error metrics comprise at least one of: a temperature residual; a humidity residual; an air quality residual; one or more environmental condition residuals; or a heat load residual[0034].  


As to claims 4, 11 and 17, Brisette teaches wherein generating the predictive model comprises: generating one or more candidate models[0034]; and selecting one of the one or more candidate models based on an estimated accuracy of each of the one or more candidate models[0034 – with the highest probability].  

As to claims 5 and 18, Brisette teaches wherein generating the predictive model comprises: determining whether the selected candidate model is suitable for use in performing the optimization[0034]; in response to a determination that the selected candidate model is not suitable[ 0034 model is not reduced], generating one or more new candidate models and selecting a new candidate model of the one or more new candidate models[ new models that reduce the error]; and in response to a determination that the selected candidate model is suitable, providing the selected candidate model as the predictive model for use in performing the optimization[0034 selecting the model that reduces the error and has the highest probability] .  

As to claims 6, 12 and 19, Brisette teaches wherein monitoring the one or more prediction error metrics comprises: calculating one or more statistical characteristics of each of the one or more prediction error metrics [0034]; determining whether any of the one or more statistical characteristics of each of the one or more prediction error metrics exceeds a predetermined threshold value for each of the one or more statistical characteristics[0034]; and triggering a model update process in response to at least one of the one or more statistical characteristics exceeding the predetermined threshold value[0034].  

As to claim 9, Brisette teaches wherein the equipment comprises manufacturing equipment for producing one or more products[0030 warm or cold air is produced via the HVAC system].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Brisette (U.S. PG Pub. 20180180314) in view of Haye (U.S. PG Pub. 2017/0235857).

Brisette teaches most of the claimed invention, but fails to teach all of the claimed invention, specifically that of claims 3, 10 and 16.  However, this is an obvious variation as taught by Haye as follows:

As to claims 3, 10 and 16 Haye teaches  wherein generating the predictive model comprises: perturbing the setpoint of the space or a heat duty of the building equipment to excite one or more dynamics of the space[0021, 0023, 0026  Brisette teaches that the parameters are of building, specifically a HVAC which is also taught by Haye],  ; monitoring one or more effects of perturbing the setpoint or the heat duty[0027]; and generating a set of training data comprising values of the one or more effects[0026, 0029].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Haye into the system and methods of Brisette.  The motivation to combine is that Haye teaches using perturbation models can be trained to accurately predict failures in HVAC systems[0026].

Claim(s) 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Brisette (U.S. PG Pub. 20180180314) in view of Fife (U.S. PG Pub. 20200006946).

Brisette teaches most of the claimed invention, but fails to teach all of the claimed invention, specifically that of claims 3, 10 and 16.  However, this is an obvious variation as taught by Fife as follows:

As to claims 7, 13 and 20 wherein the one or more statistical characteristics comprise at least one of: a variance; a moving average; or a moving standard deviation [0400].


It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Brisette with Fife since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the updating of Brisette’s model as shown above using the variance as done in Fife. 

Other Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song teaches a thermostat that determines an error between setpoint and sensor readings. 
Salsbury teaches computing an EWMA based on an error signal of a setpoint and feedback signal. 
Rosca teaches monitoring a variance of a model predicted outcome and the actual outcome to determine if there is an error in the model.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119